DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-35 and 37-41 are pending in this Office Action.
Claims 1-9, 11-14, 16-24, 26-30, 37 and 41 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
 
Claim Objections
Claims 3 and 30 are objected to because of the following informalities:  
Claim 3 recites the term “the backoff multiplier value” in the 6th line of the claim and should be corrected to recite “a backoff multiplier value” or similar.
Claim 30 recites the term “PRACH” in the 3rd line of the claim and should be corrected to recite “physical random access channel (PRACH)” as this is the first recitation of the claim term.  Additionally, the claim subsequently recites the term “a higher priority physical random access channel (PRACH)” in th line of the claim which should be corrected to recite “a higher priority PRACH”.  See claim 37 for an example of the correct recitation of these claim terms.
Appropriate correction is required.

Allowable Subject Matter
Claims 7-8, 21-22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4-6, 9, 11-16, 18-20, 23, 26-35 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US 2017/0367120 A1) in view of Kim et al. (US 2015/0181461 A1).

In regards to claim 1, Murray teaches a method for wireless communications performed by a user equipment (UE), comprising:
detecting a trigger to perform a physical random access channel (PRACH) procedure (events that trigger random access procedure are described in [Murray] paragraphs [0240-0249]; and triggering events in paragraph [0463], “Above, a unified NR random access procedure was described. In this section, optimizations for specific triggering events, use cases, deployment scenarios, etc. are described”);
setting, from a plurality of sets of PRACH parameters received from a cell (UE obtains configuration of slice-specific PRACH configurations with respective parameters as part of system information per paragraphs [0354-0355]; and for being associated with a cell specifically see parameters as part of system information relating to a cell in paragraphs [0192-0193] and corresponding Table 1 where MIB/SIB relate to a cell) and associated with a plurality of types of random access events (for the PRACH parameters being associated with a plurality of types of random access events see paragraphs [0240-0249] listing events associated with performing random access procedure), 
a first set of values for prioritization parameters in a first set of the PRACH parameters to use in the PRACH procedure, wherein the plurality of sets of the PRACH parameters includes the first set of the PRACH parameters and a second set of the PRACH parameters and having a second set of values for the prioritization parameters that is different from the first set of values (PRACH configuration which includes PRACH parameters that can be slice specific or configured differently for multiple slices based on service requirements, which are interpreted as prioritization parameters that are different for each slice, see paragraph [0320] for slices and service requirements, and for slice specific parameters see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”); and
performing the PRACH procedure using the first set of values for the prioritization parameters in response to detecting the trigger (performing slice specific PRACH procedure with respective parameters as cited above with respect to paragraph [0355]; and for PRACH procedure in response to the detecting the trigger or one of the first 5 events, see Fig. 8 and paragraphs [0250-0251], “The random access procedure takes two distinct forms: Contention based (applicable to first five events)” and paragraphs [0253-0254], “Contention based random access employs the procedure shown in FIG. 8. Step 1 of FIG. 8 describes a Random Access Preamble on RACH in uplink. Here, transmission of the RACH preamble allows the eNB to estimate transmission timing of the UE”).
Although Murray teaches a plurality of sets of physical random access channel (PRACH) parameters received from a cell and associated with a plurality of types of random access events as shown above, Murray does not specifically disclose wherein the first set of PRACH parameters is associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event.
Kim teaches wherein a first set of the PRACH parameters is associated with a first type of random access event and a second set of the PRACH parameters is associated with a second type of random access event (See Fig. 5 where UE performs regular random access without congestion control parameters or random access with congestion control parameters depending on the event that triggers the random access procedure such as those listed in paragraphs [0081-0085] for Resuming UL Transmission per paragraph [0079], “If the random access is triggered by a certain reason at step 515, the UE determines checks the type of the random access trigger at step 520. If the random access trigger type is a first type, the procedure goes to step 530 in order to apply the congestion control. If the random access trigger type is a second type, the procedure goes to step 525”; and see paragraph [0068] for an example of an event without congestion control and paragraph [0069] for an example of an event with congestion control; and for including PRACH parameters/information for congestion control see paragraphs [0070-0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Murray which teaches obtaining a plurality of sets of PRACH parameters associated with a plurality of types of random access events each with different prioritization parameters to further include wherein a first set of the PRACH parameters is associated with a first type of random access event and a second set of the PRACH parameters is associated with a second type of random access event such as taught by Kim in order that “There is therefore a need of controlling the random access by applying the congestion control scheme such as ACB even to the UEs in the connected state” (see paragraph [0062]) and “Accordingly, in some embodiments of the present invention, the congestion control for random access of the UE in the connected state is applied only to the resume of uplink transmission” (see paragraph [0068]).

In regards to claim 4, the modified Murray teaches the method of claim 1, further comprising:
receiving the first set of values for the prioritization parameters in a system information block (SIB) (UE obtains slice-specific PRACH configurations with respective parameters as part of system information per paragraphs [0354-0355] which is an extension of the configuration information on SIB2 per paragraphs [0192-0193] and corresponding Table 1).

first set of values for the prioritization parameters (PRACH configuration including PRACH prioritization parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

In regards to claim 6, the modified Murray teaches the method of claim 4, further comprising receiving an indication that the first set of values for the prioritization parameters is associated with a set of data radio bearers (DRBs), quality of service flow indicators (QFIs), or network slices (PRACH configuration including PRACH prioritization parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

In regards to claim 9, the modified Murray teaches the method of claim 1, wherein the plurality of types of random access events further comprises at least one of (see paragraph [0240] In LTE, the random access procedure is performed for the following events:”):
(see random access is performed for following events above, including the event in paragraph [0245], “E.g. when UL synchronization status is "non-synchronized"”),
obtaining data to send (see random access is performed for following events above, including the event in paragraph [0246], “UL data arrival during RRC_CONNECTED requiring random access procedure”),
recovering a failed beam on a serving cell (new event added for NR, see paragraph [0466], “A contention-based random access procedure may be used to enable UE based inter-TRP mobility” and see paragraph [0490], “In the case of event-based measurement reports, a group of triggering events have been defined (e.g., A1-A6, etc…. Examples of report triggering criteria in NR may include one or several of the following:” [0509], “Event NR-A3: Serving beam or/and TRP becomes worse than a threshold. This event may be used to trigger mobility decision immediately, without requiring to be satisfied for a predefined time duration”),
receiving a command to start a PRACH procedure, or receiving a command to hand over to a cell (see random access is performed for following events above, including the event in paragraph [0243], “Handover”).

In regards to claim 11, the modified Murray teaches the method of claim 1, further comprising:
receiving the plurality of sets of PRACH parameters from a base station (BS), wherein each set is associated with at least one of a quality of service flow indicator (QFI), a network slice, a protocol data unit (PDU) session, or a data radio bearer (DRB) (PRACH configuration including PRACH parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

In regards to claim 12, the modified Murray teaches the method of claim 9, wherein the trigger is associated with at least one of:
a network slice, a protocol data unit (PDU) session, a data radio bearer (DRB), or a quality of service flow indicator (QFI) (trigger for events as disclosed in paragraphs [0250-0251] are for performing slice specific PRACH procedures per paragraph [0355] and are thus associated with at least one slice).

In regards to claim 13, the modified Murray teaches the method of claim 1, further comprising:
receiving the first set of values for the prioritization parameters via radio resource control (RRC) dedicated signaling (see dedicated signaling for new RACH configurations in paragraph [0328], “New configurations for the PRACH resource can be used for transmission of the preamble during step 1 of the random access procedure. Extensions to the PRACH-Config and RACH-ConfigCommon IEs may be signaled as part of the System Information using broadcast or dedicated signaling; e.g. via SIB2, and used to specify the PRACH configuration and control the behavior of the UE when performing the random access procedure in a RAN configured to support RAN slicing and/or multiple use cases/services with different requirements”; where the new RACH configurations are RRC Information elements, see RadioResourceConfigCommon IE in paragraph [0357], “To configure the slice-specific PRACH resources as shown in FIG. 13, the network could use the Extended RadioResourceConfigCommon IE to explicitly signal the PRACH-Config-Common and PRACH-Config IEs that applied for each slice”).

In regards to claim 14, the modified Murray teaches the method of claim 13, further comprising receiving an indication that at least one of a data radio bearer (DRB), a quality of service flow indicator (QFI), or a network slice is associated with the first set of values for the prioritization parameters (PRACH configuration including PRACH parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

In regards to claim 15, the modified Murray teaches the method of claim 13, further comprising receiving an indication that the set of values of the PRACH parameters is associated with a set of data radio bearers (DRBs), quality of service flow indicators (QFIs), or network slices (PRACH configuration including PRACH parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

In regards to claim 16, the modified Murray teaches a method for wireless communications, comprising:
(eNB obtains configuration of slice-specific PRACH configuration with parameters for each slice which are signaled to the UE as part of system information per paragraphs [0354-0355]) associated with a plurality of types of random access events (for the PRACH parameters being associated with a plurality of types of random access events see paragraphs [0240-0249] listing events associated with performing the random access procedure) and a cell (for being associated with a cell specifically see parameters as part of system information relating to a cell in paragraphs [0192-0193] and corresponding Table 1 where MIB/SIB relate to a cell), 
wherein each set corresponds to at least one of the plurality of types of random access events (for the PRACH parameters being associated with a plurality of types of random access events see paragraphs [0240-0249] listing events associated with performing the random access procedure), 
wherein the plurality of sets of the PRACH parameters includes a first set of the PRACH parameters and a second set of the PRACH parameters, and wherein the first set of the PRACH parameters has a first set of values for prioritization parameters that is different from a second set of values for the prioritization parameters in the second set of the PRACH parameters (PRACH configuration which includes PRACH parameters that can be slice specific or configured differently for multiple slices based on service requirements, which are interpreted as prioritization parameters that are different for each slice, see paragraph [0320] for slices and service requirements, and for slice specific parameters see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”); and
associated with the plurality of types of random access events (eNB obtains configuration of slice-specific PRACH configuration with parameters which are signaled to the UE per paragraphs [0354-0355] and are associated with the plurality of random access events as cited above with regards to paragraphs [0240-0249]).
Although Murray teaches obtaining a plurality of sets of PRACH parameters associated with a plurality of types of random access events each with different prioritization parameters as shown above, Murray does not specifically disclose wherein the first set of the PRACH parameters is associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event.
Kim teaches wherein a first set of the PRACH parameters is associated with a first type of random access event and a second set of the PRACH parameters is associated with a second type of random access event (See Fig. 5 where UE performs regular random access without congestion control parameters or random access with congestion control parameters depending on the event that triggers the random access procedure such as those listed in paragraphs [0081-0085] for Resuming UL Transmission per paragraph [0079], “If the random access is triggered by a certain reason at step 515, the UE determines checks the type of the random access trigger at step 520. If the random access trigger type is a first type, the procedure goes to step 530 in order to apply the congestion control. If the random access trigger type is a second type, the procedure goes to step 525”; and see paragraph [0068] for an example of an event without congestion control and paragraph [0069] for an example of an event with congestion control; and for including PRACH parameters/information for congestion control see paragraphs [0070-0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Murray which teaches obtaining a plurality of sets of PRACH parameters associated with a plurality of types of random access events each with different prioritization 

In regards to claim 18, the modified Murray teaches the method of claim 16, further comprising:
transmitting at least one of the first and second sets of the PRACH parameters in a system information block (SIB) (UE obtains slice-specific PRACH configurations with respective parameters as part of system information per paragraphs [0354-0355] which is an extension of the configuration information on SIB2 per paragraphs [0192-0193] and corresponding Table 1).

In regards to claim 19, the modified Murray teaches the method of claim 18, further comprising transmitting an indication that at least one of a data radio bearer (DRB), a quality of service flow indicator (QFI), or a network slice is associated with at least one of the first and second sets of the PRACH parameters (PRACH configuration including PRACH prioritization parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

the at least one of the sets of the PRACH parameters is associated with a set of data radio bearers (DRBs), quality of service flow indicators (QFIs), or network slices (PRACH configuration including PRACH prioritization parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

In regards to claim 23, the modified Murray teaches the method of claim 16, wherein the plurality of types of random access events further comprise at least one of (see paragraph [0240] In LTE, the random access procedure is performed for the following events:”):
detecting that a UE has lost uplink synchronization with a base station (BS) (see random access is performed for following events above, including the event in paragraph [0245], “E.g. when UL synchronization status is "non-synchronized"”),
obtaining data to send (see random access is performed for following events above, including the event in paragraph [0246], “UL data arrival during RRC_CONNECTED requiring random access procedure”),
recovering a failed beam on a serving cell (new event added for NR, see paragraph [0466], “A contention-based random access procedure may be used to enable UE based inter-TRP mobility” and see paragraph [0490], “In the case of event-based measurement reports, a group of triggering events have been defined (e.g., A1-A6, etc…. Examples of report triggering criteria in NR may include one or several of the following:” [0509], “Event NR-A3: Serving beam or/and TRP becomes worse than a threshold. This event may be used to trigger mobility decision immediately, without requiring to be satisfied for a predefined time duration”),
receiving a command to start a PRACH procedure, or receiving a command to hand over to a cell (see random access is performed for following events above, including the event in paragraph [0243], “Handover”).

In regards to claim 26, the modified Murray teaches the method of claim 16, wherein the plurality of types of random access events are associated with at least one of:
a network slice, a protocol data unit (PDU) session, a data radio bearer (DRB), or a quality of service flow indicator (QFI) (trigger for events as disclosed in paragraphs [0250-0251] are for performing slice specific PRACH procedures per paragraph [0355] and are thus associated with at least one slice).

In regards to claim 27, the modified Murray teaches the method of claim 16, further comprising:
transmitting at least one of the first and second sets of the PRACH parameters via radio resource control (RRC) dedicated signaling (see dedicated signaling for new RACH configurations in paragraph [0328], “New configurations for the PRACH resource can be used for transmission of the preamble during step 1 of the random access procedure. Extensions to the PRACH-Config and RACH-ConfigCommon IEs may be signaled as part of the System Information using broadcast or dedicated signaling; e.g. via SIB2, and used to specify the PRACH configuration and control the behavior of the UE when performing the random access procedure in a RAN configured to support RAN slicing and/or multiple use cases/services with different requirements”; where the new RACH configurations are RRC Information elements, see RadioResourceConfigCommon IE in paragraph [0357], “To configure the slice-specific PRACH resources as shown in FIG. 13, the network could use the Extended RadioResourceConfigCommon IE to explicitly signal the PRACH-Config-Common and PRACH-Config IEs that applied for each slice”).

In regards to claim 28, the modified Murray teaches the method of claim 27, further comprising transmitting an indication that at least one of a data radio bearer (DRB), a quality of service flow indicator (QFI), or a network slice is associated with at least one of the first and second sets of the PRACH parameters (PRACH configuration including PRACH prioritization parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

In regards to claim 29, the modified Murray teaches the method of claim 27, further comprising transmitting an indication that at least one of the sets of the PRACH parameters is associated with a set of data radio bearers (DRBs), quality of service flow indicators (QFIs), or network slices (PRACH configuration including PRACH parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).

(See Fig. 23 “eNB”), comprising: 
obtaining a plurality of sets of PRACH parameters (eNB obtains configuration of slice-specific PRACH configuration with parameters for each slice which are signaled to the UE as part of system information per paragraphs [0354-0355]) associated with a plurality of types of random access events (for the PRACH parameters being associated with a plurality of types of random access events see paragraphs [0240-0249] listing events associated with performing the random access procedure) and a cell (for being associated with a cell specifically see parameters as part of system information relating to a cell in paragraphs [0192-0193] and corresponding Table 1 where MIB/SIB relate to a cell), 
wherein the plurality of sets of the PRACH parameters includes a first set of the PRACH parameters and a second set of the PRACH parameters, and wherein the first set of the PRACH parameters has a first set of values for prioritization parameters that is different from a second set of values for the prioritization parameters in the second set of the PRACH parameters (PRACH configuration which includes PRACH parameters that can be slice specific or configured differently for multiple slices based on service requirements, which are interpreted as prioritization parameters that are different for each slice, see paragraph [0320] for slices and service requirements, and for slice specific parameters see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”);
transmitting an indication of at least one of the first and second sets of the PRACH parameters (eNB obtains configuration of slice-specific PRACH configuration with parameters which are signaled to the UE per paragraphs [0354-0355]);
(see Fig. 23 UE and eNB; and see paragraph [0395], “Step 0 of FIG. 23 describes an Initialization procedure. The UE obtains the required configuration parameters. The configuration parameters for the slice-specific PRACH resources may be signaled to the UE using the Extended RadioResourceConfigCommon IE”) of a higher-priority physical random access channel (PRACH) region comprising a set of transmission resources, within a system bandwidth (slice specific PRACH resources for high priority service request is interpreted as the “higher-priority physical random access channel (PRACH) region”; see Fig. 19 which shows the slice specific PRACH resources as described in paragraph [0352], “The UE selects the PRACH resource from the appropriate slice based on device type and/or service request”; where the type of services requests are described in paragraph [0388] and Table 18 below it including “highpriorirty access”), for transmitting higher-priority PRACH signals by a user equipment (UE) (see Fig. 23 step 1 for flow chart related to Fig. 19 where UE can select slice resource at least based on service request including high priority, and paragraph [0394], “a scenario where the network is configured to use slice-specific PRACH resources is described. Step 1 of FIG. 23 of the procedure uses the slice-specific PRACH resource, which is selected by the UE based on the device type/service request”); and
determining a random access response (RAR) window for a received PRACH signal, based on receiving the PRACH signal via the set of transmission resources (see Fig. 23 step 2 where UE determines slice specific RAR window which is signaled by eNB, thus eNB determines RAR windows for each slice per paragraph [0400]; and the RAR is based on receiving the PRACH signal on a particular slice per paragraph [0402], “The network can transmit the RAR using DL resources corresponding to the UL slice on which the preamble was detected. Therefore, the UE would only be required to monitor the DL control channel; e.g. PDCCH, for RARs on the corresponding DL slice. For example, if the UE uses the UR/LL slice to transmit the random access preamble, then the UE would monitor the DL control channel; e.g. PDCCH, for RARs on the corresponding UR/LL DL slice”).
associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event.
Kim teaches wherein a first set of the PRACH parameters is associated with a first type of random access event and a second set of the PRACH parameters is associated with a second type of random access event (See Fig. 5 where UE performs regular random access without congestion control parameters or random access with congestion control parameters depending on the event that triggers the random access procedure such as those listed in paragraphs [0081-0085] for Resuming UL Transmission per paragraph [0079], “If the random access is triggered by a certain reason at step 515, the UE determines checks the type of the random access trigger at step 520. If the random access trigger type is a first type, the procedure goes to step 530 in order to apply the congestion control. If the random access trigger type is a second type, the procedure goes to step 525”; and see paragraph [0068] for an example of an event without congestion control and paragraph [0069] for an example of an event with congestion control; and for including PRACH parameters/information for congestion control see paragraphs [0070-0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Murray which teaches obtaining a plurality of sets of PRACH parameters associated with a plurality of types of random access events each with different prioritization parameters to further include wherein a first set of the PRACH parameters is associated with a first type of random access event and a second set of the PRACH parameters is associated with a second type of random access event such as taught by Kim in order that “There is therefore a need of controlling the random access by applying the congestion control scheme such as ACB even to the UEs in the connected 

In regards to claim 31, the modified Murray teaches the method of claim 30, wherein providing the indication comprises transmitting the indication in a system information block (SIB) (slice-specific random access configuration for each slice could be signaled to the UE as part of system information or SIB, see paragraphs [0354-0355] and the Table below it “Extended RadioResourceConfigCommon IE” and the first element “RadioResourceConfigCommonSIB” and also paragraph [0328], “Extensions to the PRACH-Config and RACH-ConfigCommon IEs may be signaled as part of the System Information using broadcast or dedicated signaling; e.g. via SIB2, and used to specify the PRACH configuration and control the behavior of the UE when performing the random access procedure in a RAN configured to support RAN slicing and/or multiple use cases/services with different requirements”).

In regards to claim 32, the modified Murray teaches the method of claim 30, wherein providing the indication comprises transmitting the indication via radio resource control (RRC) signaling (can be signaled via SIB or dedicated signaling per claim 31 above, where dedicated is via radio resource configuration, see paragraph [0395], “The configuration parameters for the slice-specific PRACH resources may be signaled to the UE using the Extended RadioResourceConfigCommon IE”).

In regards to claim 33, the modified Murray teaches the method of claim 30, wherein the set of transmission resources is a set of frequency resources smaller than the system bandwidth (see Fig. 19 where the “slices” are shown as smaller than the system bandwidth in frequency).

In regards to claim 34, the modified Murray teaches the method of claim 30, wherein the set of transmission resources is a first period, and a second period is not for transmitting the higher-priority PRACH signals by the UE (See Fig. 15 and 19 and periodicity of slices, see paragraph [0343], “The occurrence of the common PRACH resource for the examples discussed in the previous paragraphs is the same; i.e. occurring in subframes 1 and 6 of every frame. However, since the duration of a subframe is dependent on the numerology of the slice, the periodicity of the PRACH resource in each slice is not the same.. shows the periodicity of the common PRACH resource corresponding to Configuration Index 6 for the exemplary NR numerologies”).

In regards to claim 35, the modified Murray teaches the method of claim 30, further comprising:
transmitting a RAR to the UE within the RAR window subsequent to receiving the PRACH signal (see claim 30 and Fig. 23 steps 1-2; and paragraph [0402], “The network can transmit the RAR using DL resources corresponding to the UL slice on which the preamble was detected”).

In regards to claim 37, Murray teaches a method for wireless communications by a user equipment (UE) (See Fig. 23 “UE”), comprising: 
setting, from a plurality of sets of physical random access channel (PRACH) parameters received from a cell  (UE obtains configuration of slice-specific PRACH configurations with respective parameters as part of system information per paragraphs [0354-0355]; and for being associated with a cell specifically see parameters as part of system information relating to a cell in paragraphs [0192-0193] and corresponding Table 1 where MIB/SIB relate to a cell) and associated with a plurality of types of random access events (for the PRACH parameters being associated with a plurality of types of random access events see paragraphs [0240-0249] listing events associated with performing the random access procedure), 
a first set of values for prioritization parameters in a first set of PRACH parameters to use in a PRACH procedure, wherein the plurality of sets of the PRACH parameters includes the first set of the PRACH parameters and a second set of the PRACH parameters having a second set of values for the prioritization parameters that is different from the first set of values (PRACH configuration which includes PRACH parameters that can be slice specific or configured differently for multiple slices based on service requirements, which are interpreted as prioritization parameters that are different for each slice, see paragraph [0320] for slices and service requirements, and for slice specific parameters see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”);
obtaining an indication of a random access response (RAR) window (see Fig. 23 step 2 where UE determines slice specific RAR window which is signaled by eNB per paragraph [0400], “Step 2 of FIG. 23 describes a Random Access Response Reception. Here, the UE monitors the DL control channel, e.g. PDCCH for RARs. The UE can use slice-specific configuration parameters to control the UE behavior… For example, when determining the size of the RAR window, the UE would use the slice-specific ra-ResponseWindowSize signaled via the Extended RadioResourceConfigCommon IE”) for higher-priority PRACH signals from a base station (Fig. 19 shows the slice specific PRACH resources within a system bandwidth, which is related to Fig. 23; where slice specific PRACH resources can be used based on device type and/or service request per paragraph [0352], where a type of service request includes highpriorirty access per examples in paragraph [0388] and Table 18 below it); and
 (see paragraph [0400] above for determining the slice specific RAR window size from the indication and the slice for higher priority service requests per above paragraphs [0352 , 0388]).
Although Murray teaches a plurality of sets of physical random access channel (PRACH) parameters received from a cell and associated with a plurality of types of random access events as shown above, Murray does not specifically disclose wherein the first set of PRACH parameters is associated with a first type of random access event and the second set of the PRACH parameters is associated with a second type of random access event.
Kim teaches wherein a first set of the PRACH parameters is associated with a first type of random access event and a second set of the PRACH parameters is associated with a second type of random access event (See Fig. 5 where UE performs regular random access without congestion control parameters or random access with congestion control parameters depending on the event that triggers the random access procedure such as those listed in paragraphs [0081-0085] for Resuming UL Transmission per paragraph [0079], “If the random access is triggered by a certain reason at step 515, the UE determines checks the type of the random access trigger at step 520. If the random access trigger type is a first type, the procedure goes to step 530 in order to apply the congestion control. If the random access trigger type is a second type, the procedure goes to step 525”; and see paragraph [0068] for an example of an event without congestion control and paragraph [0069] for an example of an event with congestion control; and for including PRACH parameters/information for congestion control see paragraphs [0070-0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Murray which teaches obtaining a plurality of sets of PRACH parameters associated with a plurality of types of random access events each with different prioritization 

In regards to claims 38-39, they are rejected for the same reasoning as claims 31-32 as they are analogous in scope except for obtaining instead of providing which is described in claim 37 above.

In regards to claim 40, the modified Murray teaches the method of claim 37, further comprising:
monitoring for a RAR from the BS during the RAR window (see claim 37 above for slice specific RAR window; and for monitoring see paragraph [0402], “Therefore, the UE would only be required to monitor the DL control channel; e.g. PDCCH, for RARs on the corresponding DL slice”) subsequent to the PRACH signal being transmitted to the BS (see Fig. 23 steps 1 and 2 where RAR (step 2) is after PRACH signal or Preamble transmission (step 1), and see paragraph [0402], “The network can transmit the RAR using DL resources corresponding to the UL slice on which the preamble was detected”); and
retransmitting the PRACH signal subsequent to monitoring for the RAR, when the RAR is not detected (paragraph [0400], “The UE would also use the slice-specific preambleTransMax parameter when determining if another Random Access transmission should be made if the RAR reception is considered not successful”).

In regards to claim 41, the modified Murray teaches the method of claim 37, further comprising:
(events that trigger random access procedure are described in [Murray] paragraphs [0240-0249] and can map to the service request slice for higher priority as described in claim 37; and see [Kim] in claim 37 for trigger relating to type of event for PRACH); and
performing the PRACH procedure using the first set of values for the prioritization parameters in response to detecting the trigger (see [Murray] Fig. 23 Steps 1-4 for slice specific PRACH procedure, and paragraph [0396], “The slice that is selected by the UE is determined based on device type/service requested. Thereafter, the MAC entity performs random access resource selection in accordance with the procedure described in section 5.1.2 of 3GPP TS 36.331 or any other procedure designed for random access resource selection” ; and see claim 37 [Kim] for using different set of parameters for PRACH relating to type of trigger/event).

Claims 2, 3 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. in view of Kim et al., and further in view of Alnas et al. (US 2019/0044659 A1).

In regards to claim 2, the modified Murray teaches the method of claim 1, wherein the first set of values for the prioritization parameters comprises one or more of an initial received power value, and a power ramping step value (see Table “RACH-ConfigCommon IE” on page 11 including parameters: “PowerRampingParameters:… powerRampingStep… preambleInitialReceivedTargetPower” and see paragraph [0398], “The power level at which the preamble is transmitted can be dependent on the device type and/or service requested. In one embodiment, the power level at which the preamble is transmitted is dependent on slice-specific PowerRampingParameters signaled via the Extended RadioResourceConfigCommon IE and a device/service dependent DELTA_PREAMBLE_VALUE, such as those proposed in FIG. 23”).
a backoff multiplier value.
Alnas teaches wherein a set of values of PRACH parameters comprises a backoff multiplier value (for PRACH parameters comprising backoff value see included bit(s) for backoff behavior according to device type included in a System Information Block (SIB) transmitted to UE per paragraph [0076], “This backoff behavior may be selectively activated based on one or several bits included by the base station 30 in a broadcast message, such as a system information block (SIB). The terminal devices 11, 12 may react differently to such a broadcast message, depending on the subscription level, device class, and/or the cause for performing random access (e.g. public safety or non-public safety)”; where the backoff behavior can include utilizing a backoff factor according to the device type which is interpreted as a backoff multiplier according to paragraph [0053], “The backoff timer may be set to a timer value that depends on subscription level and/or device type… Setting the backoff timer may comprise multiplying a timer value that may be configured or provisioned by the network by a factor which depends on subscription level and/or device type”; where backoff parameters including the factor can be provisioned in an earlier broadcast message per paragraphs [0038-0039], see paragraph [0039], “The cellular network may be operative such that parameters related to the CE-level dependent backoff behavior may be broadcast and may subsequently activated by setting the at least one bit in the subsequent broadcast message”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Murray which discloses a plurality of sets of physical random access channel (PRACH) parameters to further include wherein a set of values of the PRACH parameters comprises a backoff multiplier value such as taught by Alnas in order that “There is a need for devices, systems and methods that mitigate the risk of congestion occurring in the physical random access 

In regards to claim 3, the modified Murray teaches the method of claim 1, wherein performing the PRACH procedure comprises:
transmitting a first random access preamble (see Fig. 20 and paragraph [0372], “Step 1 of FIG. 20 is directed to Preamble Transmission. In step 1 of the random access procedure, the UE transmits the selected random access preamble. The power level at which the preamble is transmitted can be dependent on the device type and/or service requested”); 
receiving a random access response (RAR) comprising a backoff indicator value in response to the first random access preamble (see paragraph [0377], “In step 2 of FIG. 20, the UE monitors the DL control channel, e.g., PDCCH, for Random Access Responses (RARs)” and paragraph [0382], “The RAR may carry a backoff value for random access procedures”);
waiting for a period determined based on the backoff indicator value (uses backoff value to perform backoff which can be service or use specific, see paragraph [0382] and Table 13 below it including backoff values in (ms) which is the waiting period; and for UE applying parameter see paragraph [0401], “If the RAR includes a Backoff Indicator subheader, the UE can apply a slice-specific Backoff Parameter value, such as those proposed in Table 13 above”); and
(backoff value is for random access procedures including steps 1 and 2, thus UE implicitly performs back off and repeats pre-amble transmission in step 1, see Fig. 23 and paragraph [0382], “The RAR may carry a backoff value for random access procedures”).
While Murray discloses waiting for a period determined based on the backoff indicator value which can be service specific as shown above, Murray does not disclose the period of time is also determined based on the backoff multiplier value in the set of values for the prioritization parameters.
Alnas teaches wherein the waiting for a period of time is also determined based on a backoff multiplier value in a set of values for prioritization parameters (for PRACH parameters comprising backoff value see included bit(s) for backoff behavior according to device type included in a System Information Block (SIB) transmitted to UE per paragraph [0076], “This backoff behavior may be selectively activated based on one or several bits included by the base station 30 in a broadcast message, such as a system information block (SIB). The terminal devices 11, 12 may react differently to such a broadcast message, depending on the subscription level, device class, and/or the cause for performing random access (e.g. public safety or non-public safety)”; where the backoff behavior can include utilizing a backoff factor according to the device type which is interpreted as a backoff multiplier according to paragraph [0053], “The backoff timer may be set to a timer value that depends on subscription level and/or device type… Setting the backoff timer may comprise multiplying a timer value that may be configured or provisioned by the network by a factor which depends on subscription level and/or device type”; where backoff parameters including the factor can be provisioned in an earlier broadcast message per paragraphs [0038-0039], see paragraph [0039], “The cellular network may be operative such that parameters related to the CE-level dependent backoff behavior may be broadcast and may subsequently activated by setting the at least one bit in the subsequent broadcast message”).


In regards to claim 17, the modified Murray teaches the method of claim 16, wherein the first and second sets of values for the prioritization parameters comprises one or more of an initial received power value, or a power ramping step value (see Table “RACH-ConfigCommon IE” on page 11 including parameters: “PowerRampingParameters:… powerRampingStep… preambleInitialReceivedTargetPower” and see paragraph [0398], “The power level at which the preamble is transmitted can be dependent on the device type and/or service requested. In one embodiment, the power level at which the preamble is transmitted is dependent on slice-specific PowerRampingParameters signaled via the Extended RadioResourceConfigCommon IE and a device/service dependent DELTA_PREAMBLE_VALUE, such as those proposed in FIG. 23”).
a backoff multiplier value.
Alnas teaches wherein a set of values of PRACH parameters comprises a backoff multiplier value (for PRACH parameters comprising backoff value see included bit(s) for backoff behavior according to device type included in a System Information Block (SIB) transmitted to UE per paragraph [0076], “This backoff behavior may be selectively activated based on one or several bits included by the base station 30 in a broadcast message, such as a system information block (SIB). The terminal devices 11, 12 may react differently to such a broadcast message, depending on the subscription level, device class, and/or the cause for performing random access (e.g. public safety or non-public safety)”; where the backoff behavior can include utilizing a backoff factor according to the device type which is interpreted as a backoff multiplier according to paragraph [0053], “The backoff timer may be set to a timer value that depends on subscription level and/or device type… Setting the backoff timer may comprise multiplying a timer value that may be configured or provisioned by the network by a factor which depends on subscription level and/or device type”; where backoff parameters including the factor can be provisioned in an earlier broadcast message per paragraphs [0038-0039], see paragraph [0039], “The cellular network may be operative such that parameters related to the CE-level dependent backoff behavior may be broadcast and may subsequently activated by setting the at least one bit in the subsequent broadcast message”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Murray which discloses a plurality of sets of physical random access channel (PRACH) parameters to further include wherein each set of values of the PRACH parameters comprises a backoff multiplier value such as taught by Alnas in order that “There is a need for devices, systems and methods that mitigate the risk of congestion occurring in the physical random access .

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. in view of Kim et al., and further in view of Jheng et al. (US 2018/0324631 A1 as supported by provisional application 62/501,917 filed 05/5/2017; citations reference the provisional application).

In regards to claim 10, the modified Murray teaches the method of claim 1, wherein each set of values of the PRACH parameters is associated with at least one of:
a quality of service flow indicator (QFI), a protocol data unit (PDU) session, a data radio bearer (DRB), or a network slice (PRACH configuration including PRACH parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).
Although the modified Murray discloses a network slice as shown above, Murray does not specifically disclose wherein: a network slice comprises one or more PDU sessions, each PDU session 
Jheng teaches wherein: a network slice comprises one or more PDU sessions ([Jheng] teaches multiple PDU sessions on the 5G user plane, which corresponds to a New radio/5G slice as disclosed by [Murray] above; see [Jheng] provisional page 1 fourth paragraph, “The SDAP protocol layer is applicable for connections to the 5G Core. A single protocol entity of the new user plane protocol layer is configured for each individual PDU session”),
each PDU session may be associated with one or more QFIs (PDU session is associated with QoS flow ID (QFI), see provisional page 2 second paragraph, “a straightforward mechanism would be for the gNB to add the QoS flow ID to the default DRB of the PDU session to the QoS now belongs”),
each DRB may include one or more QFIs (DRB is mapped to a QFI, see provisional page 1 “The main services and functions of SDAP include: Mapping between a QoS flow and a data radio bearer”), and
each DRB corresponds to one PDU session (see DRB of the PDU session on provisional page 2 second paragraph, “a straightforward mechanism would be for the gNB to add the QoS flow ID to the default DRB of the PDU session to the QoS now belongs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Murray which teaches a network slice for New radio or 5G to further include wherein a network slice comprises one or more PDU sessions, each PDU session may be associated with one or more QFIs, each DRB may include one or more QFIs, and each DRB corresponds to one PDU session such as taught by Jheng in order that “A new layer, SDAP, is to provide the functionality of reflective QoS” (see page 1 first paragraph) and “we discuss some enhancements to the new AS layer that are needed to fulfill its objectives” (see page 1 fifth paragraph).

at least one of the first and second sets of the PRACH parameters is associated with at least one of:
a quality of service flow indicator (QFI), a protocol data unit (PDU) session, a data radio bearer (DRB), or a network slice (PRACH configuration including PRACH parameters can be slice specific or configured differently for multiple slices, see paragraph [0355], “In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure”).
Although the modified Murray discloses a network slice as shown above, Murray does not specifically disclose wherein: a network slice comprises one or more PDU sessions, each PDU session may be associated with one or more QFIs, each DRB may include one or more QFIs, and each DRB corresponds to zero or one PDU sessions.
Jheng teaches wherein: a network slice comprises one or more PDU sessions ([Jheng] teaches multiple PDU sessions on the 5G user plane, which corresponds to a New radio/5G slice as disclosed by [Murray] above; see [Jheng] on page 1 fourth paragraph, “The SDAP protocol layer is applicable for connections to the 5G Core. A single protocol entity of the new user plane protocol layer is configured for each individual PDU session”),
each PDU session may be associated with one or more QFIs (PDU session is associated with QoS flow ID (QFI), see page 2 second paragraph, “a straightforward mechanism would be for the gNB to add the QoS flow ID to the default DRB of the PDU session to the QoS now belongs”),
each DRB may include one or more QFIs (DRB is mapped to a QFI, see page 1 “The main services and functions of SDAP include: Mapping between a QoS flow and a data radio bearer”), and
 (see DRB of the PDU session on page 2 second paragraph, “a straightforward mechanism would be for the gNB to add the QoS flow ID to the default DRB of the PDU session to the QoS now belongs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Murray which teaches a network slice for New radio or 5G to further include wherein a network slice comprises one or more PDU sessions, each PDU session may be associated with one or more QFIs, each DRB may include one or more QFIs, and each DRB corresponds to one PDU session such as taught by Jheng in order that “A new layer, SDAP, is to provide the functionality of reflective QoS” (see page 1 first paragraph) and “we discuss some enhancements to the new AS layer that are needed to fulfill its objectives” (see page 1 fifth paragraph).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the newly cited Kim et al. reference.

Applicant's arguments filed 09/24/2021 with respect to claims 30 and 37 have been fully considered but they are not persuasive. 
The applicant has argued that:
“In the Final Office Action, the Examiner interprets Murray as disclosing “obtaining a plurality of sets of PRACH parameters.” In the Advisory Action, the Examiner further cites paragraphs [0240]-[0251], [0490]-[0491], [0500], and [0509] of Murray as disclosing “a plurality of types of PRACH parameters.” In particular, Murray discloses “the use of slice-specific PRACH resources for each slice” of a wireless communication network. Murray, ¥ [0352]. Such partitioning of PRACH resources as described in Murray is different from there being sets of PRACH parameters with different values for prioritization parameters as specified in the claims. Murray discloses providing slice-specific PRACH resources, for example, for certain services, subscriptions, or terminal types. /d., { [0320]. Murray is silent with regard to “the first set of the PRACH parameters has a first set of values for prioritization parameters that is different from a second set of values for the prioritization parameters in the second set of the PRACH parameters,” as recited in the claims” (see remarks page 15 second paragraph).
The examiner respectfully disagrees.
Murray discloses in paragraphs [0354-0355], “The configuration of slice-specific PRACH resources can be signaled to the UE as part of the System Information. In one embodiment, a reference configuration could be signaled to the UE. The parameters of the configuration would then be interpreted/scaled based on the numerology of the different slices before the UE applied the configuration. Alternatively, the slice-specific random access configuration for each slice could be signaled to the UE explicitly. In one embodiment, slice-specific PRACH-Config IEs could be signaled as part of the System Information, thereby allowing the slice-specific PRACH resource to be configured independently for each slice. The System Information could also include slice-specific RACH-ConfigCommon IEs that could be used to signal the remaining parameters that are used to control the behavior of the random access procedure. An exemplary RadioResourceConfigCommon IE that has been extended to support slice-specific configuration of the slice-specific PRACH resources and generic random access parameters is shown below”.
Based on the above disclosure, Murray teaches the parameters of the configuration can be interpreted/scaled based on the numerology of the different slices, or can be signaled explicitly as part of the system information.  Thus, the sets of parameters of each slice would have different prioritization 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920. The examiner can normally be reached 10:30 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAD ALI/Examiner, Art Unit 2478                                         
                                                                                                                                                           /JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478